      Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 1 of 11



                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ARGONAUT INSURANCE COMPANY,                        §
                                                   §
Plaintiff                                          §
                                                   §
v.                                                 § Civil Action No. ___________________
                                                   §
RIO MARINE, INC.,                                  §
JOHN BLUDWORTH SHIPYARD, LLC, and                  §
PERFORMANCE PERSONNEL, LLC                         §
                                                   §
Defendants                                         §

                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Argonaut Insurance Company submits this, its Original Complaint against Rio

Marine, Inc., John Bludworth Shipyard, LLC and Performance Personnel, LLC, and pursuant to

28 U.S.C. §§ 1332 and 2201, would show the Court the following:

                                          I.
                                  NATURE OF THE CASE

1.     This is a lawsuit concerning the contractual obligations of Argonaut Insurance Company

regarding two underlying lawsuits under a marine general liability policy issued to Performance.

Argonaut issued policy 726OM2008 to Performance, effective from January 4, 2018 to January 4,

2019 (“the Policy”).

2.     Argonaut seeks a declaration that it has no duty to defend or indemnify Rio Marine or

Bludworth as additional insureds in Victor Martinez aka Noe Medrano v. Rio Marine, Inc. and

John Bludworth Shipyard, LLC; Cause no. 2018 CCV-61604-3 in the County Court at Law No.3,

Nueces County, Texas (“Martinez Lawsuit”).

3.     Argonaut seeks a declaration that it has no coverage for any indemnity obligation that

Performance may have to Rio Marine or Bludworth regarding the claim in the Martinez Lawsuit.



PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 1
      Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 2 of 11



4.      Argonaut further seeks a declaration that it has no duty to defend its insured, Performance,

in the lawsuit styled Navigators Insurance Company v. Rio Marine, Inc. and Performance

Personnel, LLC; Cause no. 4:19-cv-00461 in the United States District Court, Southern District of

Texas, Houston Division (“Navigators Lawsuit”).

                                                 II.
                                               PARTIES

5.      Plaintiff Argonaut is an insurance company formed pursuant to the laws of Illinois, with a

principal place of business in Illinois. Plaintiff is therefore a citizen of the State of Illinois.

6.      Defendant Rio Marine, Inc. is a corporation incorporated pursuant to the laws of Texas

with its principal place of business in Houston, Texas. Rio Marine is therefore a citizen of the

State of Texas, and may be served with process through its registered agent John Bruster Loyd at

4400 Post Oak Parkway, Suite 2360, Houston, Texas.

7.      Defendant John Bludworth Shipyard, LLC is a limited liability company formed pursuant

to the laws of Texas with a principal place of business in Corpus Christi, Texas. Bludworth is

therefore a citizen of the State of Texas, and may be served with process through its registered

agent L. Don Knight at 8100 Washington Avenue, Suite 1000, Houston, Texas.

8.      Defendant Performance Personnel, LLC is a limited liability company formed pursuant to

the laws of Texas with a principal place of business in Pasadena, Texas. Performance is therefore

a citizen of the State of Texas, and may be served with process through its registered agent Joe H.

Reyes at 403-B Pasadena Freeway, Pasadena, Texas.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    PAGE 2
      Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 3 of 11



                                            III.
                                   JURISDICTION & VENUE

9.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332(a) because there

is complete diversity of citizenship of the parties, and the amount in controversy, exclusive of

interest and costs, exceeds the sum of $75,000.00.

10.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 124(b)(2) and 1391(b)(2)

because a significant part of the acts or omissions giving rise to this claim occurred in this judicial

district and division.

                                          IV.
                                THE UNDERLYING LAWSUITS

MARTINEZ LAWSUIT

11.     According to the allegations in the Martinez Lawsuit, plaintiff Martinez was an employee

of Performance who was severely injured while working at the Bludworth shipyard in Nueces

County, Texas on or about July 2, 2018. Martinez sustained serious burns and injuries allegedly

due to the faulty work performed by Bludworth and Rio Marine on the electrical equipment.

Martinez filed suit against Bludworth and Rio Marine for his injuries; Performance is not a

defendant in the Martinez Lawsuit. On information and belief, Bludworth is being defended in the

Martinez Lawsuit under its own liability insurance policy issued by Navigators Insurance

Company. On information and belief, Rio Marine is also being defended in the Martinez Lawsuit

under its own insurance policy.

12.     Bludworth and Performance entered into a Master Service Agreement (“MSA”) regarding

work performed at the shipyard in Nueces County. The MSA has the following relevant provision

regarding insurance requirements:

        5.0   To support the indemnification provisions in this Agreement but as a separate
              and independent obligation, [Performance] shall at [Performance’s] own



PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 3
       Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 4 of 11



              expense maintain, with an insurance company or companies authorized to do
              business in the state where the work is to be performed or through a self-
              insurance program approved by [Bludworth], insurance coverages of the kind
              and in the minimum amounts as follows:
                                                  ***
              (b) Commercial (or Comprehensive) General Liability Insurance, including
                  contractual liability coverage for the obligations assumed in this
                  Agreement and proper coverage for all other obligations assumed in this
                  Agreement…
                                                     ***
        5.3   All required insurance shall be maintained in full force and effect during the
              term of this Agreement, and shall not be canceled without thirty (30) days
              prior written notice to the other Party. Subcontractor shall cause its
              underwriters to name [Bludworth] as an additional insured… but only to the
              extent of the risks and liability expressly assumed in the Agreement, and only
              to the extent of the terms and conditions of such insurance…

13.     Bludworth seeks defense and indemnity from Argonaut as an additional insured under the

Argonaut policy issued to Performance pursuant to this provision in the MSA. Argonaut seeks a

declaration that neither Rio Marine or Bludworth are additional insureds under the Policy and

Argonaut does not owe a defense or indemnity to Bludworth or Rio Marine as additional insureds.

14.     The MSA also includes the following indemnity agreement, quoted in relevant part:

      6.0 RESPONSIBILITY FOR LOSS OR DAMAGE, INDEMNITY, RELEASE
          OF LIABILITY, AND ALLOCATION OF RISK

        6.1    HOLD HARMLESS & INDEMNIFICATION: [PERFORMANCE]
               AGREES    TO   INDEMNIFY   AND    HOLD    HARMLESS
               [BLUDWORTH], ITS OFFICERS, DIRECTORS, EMPLOYEES,
               AGENTS AND OTHER SUBCONTRACTORS FROM AND
               AGAINST ALL DAMAGE, LIABILITY OR COST, INCLUDING
               ATTORNEYS’ FEES AND DEFENSE COSTS ARISING OUT OF OR
               IN ANY WAY CONNECTED WITH THE PERFORMANCE OF THE
               SERVICES BY [PERFORMANCE] UNDER THIS AGREEMENT,
               WITHOUT LIMIT AND WITHOUT REGARD TO THE CAUSE OR
               CAUSES THEREOF, INCLUDING ILLNESS, BODILY INJURY OR
               DEATH    TO   ANY   OFFICER,   EMPLOYEE,     AGENT,
               REPRESENTATIVE OR INVITEE OF [PERFORMANCE]…
               WHETHER SUCH ILLNESS, BODILY INJURY OR PROPERTY
               DAMAGE IS CAUSED BY THE SOLE, JOINT OR CONCURRENT
               NEGLIGENCE OF [BLUDWORTH] EXCEPTING ONLY SUCH




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 4
      Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 5 of 11



               DAMAGE, LIABILITY OR COST ARISING OUT OF THE
               WILLFUL MISCONDUCT OF [BLUDWORTH].

15.    Both Bludworth and Rio Marine are seeking defense and indemnity from Argonaut in the

Martinez Lawsuit pursuant to this indemnity provision in the MSA.

NAVIGATORS LAWSUIT

16.    Navigators Insurance Company issued an insurance policy to Bludworth and upon

information and belief, is defending Bludworth in the Martinez Lawsuit. As a result, Navigators

asserts that it now stands in the shoes of Bludworth in seeking reimbursement against Performance

for the defense costs allegedly owed Bludworth by Performance under the MSA.

17.    Navigators has filed suit against Performance for breach of the MSA. Argonaut is not a

party to this suit. Argonaut seeks a declaration that it does not have a duty to defend or indemnify

Performance in the Navigators Lawsuit.

                                            V.
                                     THE POLICY TERMS

18.    The Policy contains the following insuring agreement under its marine general liability

coverage:

               SECTION I – MARINE OPERATIONS

               1. Insuring Agreement

                   A. The Company will pay those sums that the insured becomes legally
                      obligated to pay as damages because of Bodily Injury and Property
                      Damage to which this insurance applies.

                   B. The Company will have the right and duty to defend the insured
                      against any Suit seeking those damages. The Company may, at their
                      discretion, investigate any Occurrence and settle any claim or Suit
                      that may result. But,

                       1) The amount the Company will pay for damages is limited as
                          described in the Limits of Insurance Section; and




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 5
        Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 6 of 11



                       2) The Company will not be obligated to pay any damages or to
                          defend any claim or Suit after the applicable Limit of Insurance
                          has been exhausted by payment of judgments, settlements, or
                          related expenses, and

                       3) The Company will have no duty to defend the insured against
                          any claim or Suit seeking damages to which this insurance does
                          not apply.

                    C. This insurance applies to Bodily Injury and Property Damage
                       only if:

                       1) The Bodily Injury or Property Damage is caused by an
                          Occurrence that takes place in the Coverage Territory; and

                       2) The Bodily Injury or Property Damage occurs during the
                          policy period.

19.      The Policy contains the following provision regarding who is insured, quoted in relevant

part:

            SECTION VI – WHO IS AN INSURED

            1. If the Named Insured is designated in the Declarations page(s) as:

                                            ***
                A. A limited liability company, the limited liability company is an insured.
                   The members are also insureds, but only with respect to the conduct of
                   the business of the Named Insured. The managers are insureds, but only
                   with respect to their duties as the managers of the Named Insured.


20.      Performance is the only Named Insured on the Policy. Neither Bludworth or Rio Marine

are named insured, nor do they fall within any other insured provision in the Policy. Because they

are not insureds under the Policy, Argonaut has no duty to provide them a defense in the Martinez

Lawsuit.

            2. Exclusions

                This insurance does not apply to:

                                           ***



PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 6
    Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 7 of 11



            B. Contractual Liability

                Bodily Injury or Property Damage for which the insured is obligated
                to pay damages by reason of the assumption of liability in a contract or
                agreement. This exclusion does not apply to liability for damages:

                1) That the insured would have in the absence of the contract or
                   agreement; or

                2) Assumed in a contract or agreement that is an Insured Contract,
                   provided the Bodily Injury or Property Damage occurs
                   subsequent to the execution of the contract or agreement. Solely for
                   the purposes of liability assumed in an Insured Contract,
                   reasonable attorney fees and necessary litigation expenses incurred
                   by or for a party other than an insured are deemed to be damages
                   because of Bodily Injury or Property Damage, provided:

                  a. Liability to such party for, or for the cost of, that party’s defense
                     has also been assumed in the same Insured Contract; and
                  b. Such attorney fees and litigation expenses are for defense of that
                     party against a civil or alternative dispute resolution proceeding
                     in which damages to which this insurance applies are alleged.
                                                     ***
         9. Insured Contract means:
                                               ***

            F. That part of any other contract or agreement pertaining to the business
               of the Named Insured… under which the Named Insured assumes the
               tort liability of another party to pay for Bodily Injury or Property
               Damage to a third person or organization. Tort liability mans a liability
               that would be imposed by law in the absence of any contract or
               agreement.

                Paragraph f. does not include that part of any contract or agreement:

                                              ***
                4) That indemnifies another for the sole negligence of such other
                   person or organization.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 7
      Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 8 of 11



21.    Furthermore, as shown above, Martinez is Performance’s employee. The Policy has the

following relevant exclusions for injuries to the insured’s employees:

           3. Exclusions

               This insurance does not apply to:

                                      ***
               F. Workers Compensation and Similar Laws

                  Any obligation of the insured under a workers compensation,
                  disability benefits or unemployment compensation law or any
                  similar law.

                  This exclusion also applies to the United States Longshore and
                  Harbor Workers’ Compensation Act, the Death on the High Seas
                  Act, the Jones Act, and any other damages owed to a person under
                  General Maritime Law.

               G. Employer’s Liability

                  Bodily Injury to:

                  1) An Employee of the insured arising out of and in the course of:

                      a) Employment by the insured; or

                      b) Performing duties related to the conduct of the insured’s
                         business or

                  2) The spouse, child, parent, brother or sister of that Employee as
                     a consequence of 1 above.

                  This exclusion applies:

                  1) Whether the insured may be liable as an employer or in any other
                     capacity; and

                  2) To any obligation to share damages with or repay someone else
                     who must pay damages because of the injury.

                                                   ***
22.    The Policy does not provide coverage for the contractual liability of its Named Insured,

unless that contractual liability is an Insured Contract. The indemnity agreement has not been



PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 8
      Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 9 of 11



determined to be an Insured Contract as defined by the Policy. Further, even if it were an Insured

Contract, any liability as a result of damages to Martinez, who was an employee of Performance,

would be excluded by Exclusion F. for Workers Compensation and Similar Laws, and/or

Exclusion G. for Employer’s Liability. Therefore, even if the indemnity agreement in the MSA is

enforceable, the obligation to reimburse Bludworth is not covered by the Policy.

23.    In the Navigators Lawsuit, Navigators alleges that Performance is in breach of its contract

with Bludworth and that Performance is therefore liable for the defense costs paid by Navigators

for the defense of Bludworth in the Martinez Lawsuit.

24.    As shown above, coverage under Marine General Liability Coverage requires either Bodily

Injury or Property Damage caused by an Occurrence. The Policy defines these terms as

follows:

               3. Bodily Injury means Bodily Injury, sickness or disease sustained by a
                  person, including death resulting from any of these at any time.

                                               ***
               15. Occurrence means an accident, including continuous or repeated
                   exposure to substantially the same general harmful conditions.

                                              ***
               19. Property Damage means:

                  A. Physical injury to tangible property, including all resulting loss of
                     use of that property. All such loss of use shall be deemed to occur at
                     the time the physical injury that caused it;

                  B. Loss of use of tangible property that is not physically injured. All
                     such loss of use shall be deemed to occur at the time of the
                     Occurrence that caused it.

                                           ***
25.    The Navigators Lawsuit seeks contractual damages; it does not seek damages for Bodily

Injury or Property Damage. Further, the claim for breach of contract is not an Occurrence. The




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 9
      Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 10 of 11



allegations in the Navigators Lawsuit are not covered under the Policy, and thus, Argonaut has no

duty to provide a defense to Performance.

                                          VI.
                                 DECLARATORY JUDGMENT

26.     For the reasons above, Argonaut seeks a declaration that neither Rio Marine or Bludworth

are insured under the Policy issued to Performance.

27.    Argonaut further seeks a declaration that it does not have a duty to defend Rio Marine or

Bludworth in the Martinez Lawsuit.

28.    Argonaut seeks a declaration that the Policy does not have coverage for any contractual

liability that Performance may owe to Rio Marine or Bludworth for the allegations in the Martinez

Lawsuit.

29.    Argonaut seeks a declaration that it does not have a duty to defend Performance in the

Navigators Lawsuit.

                                     VII.
                      RESERVATION REGARDING AMENDMENT


30.    Argonaut reserves the right to amend this action as necessary and to include any additional

claims that may be made.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 10
     Case 4:19-cv-02296 Document 1 Filed on 06/26/19 in TXSD Page 11 of 11



                                                VIII.
                                              PRAYER

        WHEREFORE, Argonaut prays for relief as set out above, for its costs, pre- and post-

judgment interest, attorneys’ fees, and for such other and further relief to which it is justly entitled.



                                                Respectfully submitted,


                                                /s/ Stephen A. Melendi
                                                Stephen A. Melendi — Attorney-In-Charge
                                                State Bar No. 24041468
                                                Southern Dist. Bar No. 38607
                                                stephenm@tbmmlaw.com
                                                Mary R. Hartsfield
                                                State Bar No. 00788267
                                                Southern Dist. Bar No. 18251
                                                maryh@tbmmlaw.com
                                                Matthew Rigney
                                                State Bar No. 24068636
                                                Southern Dist. Bar No. 2870042
                                                Tollefson Bradley Mitchell & Melendi, LLP
                                                2811 McKinney Avenue, Suite 250 West
                                                Dallas, Texas 75204
                                                Telephone:     214-665-0100
                                                Facsimile:     214-665-0199
                                                ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 11
